June 27, 1974


        The Honorable Tom Hanna                       Opinion No. H-   336
        Criminal District Attorney
        Jefferson County                              Re: Whether Commissioners
        P. 0. Box 2553                                Court may expend funds for
        Beaumont, Texas 77704                         creation of service pins.

        Dear Mr.   Hanna:

                You have asked whether the Commissioners     Court of Jefferson
        County can spend county funds to purchase service pins to be awarded
        to employees of the county. The face of the pin is to consist of a replica
        of a seal embedded in the floor of the Jefferson County Courthouse, and
        you also question whether there is any law to prohibit the use of this seal.

             _ Section 18 of Article 5 of the Constitution of Texas creates the
- -..
        comtiissioners   court and authorizes it to “exercise such powers and juris-
        diction over all county business, as is conferred by this Constitution and the
        laws of the State, or as may be hereafter prescribed. ”

                 It is now well established that commissioners    courts can exercise
        only such powers as are conferred upon them either by the Constitution or
        statutes.    Canales v. Laughlin,   214 S.W.2d 451 (Tex. 1948).

                We find no statute specifically authorizing the commissioners     court
        to purchase and award pins such as you describe.       They are authorized.
        however, to “fix the amount of compensation,     office expense, travel expense,
        and all other allowances” for most county officers and employ’ees.      Article
        3912k, V. T. C. S.

                In our opinion a pin awarded in recognition of faithful service is
        ‘jcompensation” thoygh not “salary” and it falls w$th$n the scope of Art,
           .




                                          p. 1550
.

                              .

    The Honorable Tom Hanna           page 2    (H-336)




    3912k,     supra.   See Attorney General    Letter Advisory        No. 71 (1973).

             We are reinforced in this construction by the provision in Sec. 10,
    Article V of the General Appropriation Act for 1974-1975 which specifies
    that service pins might be presented by various state departments and
    agencies   “as compensation. ” Acts 1973, 63rd Leg., ch. 659, p. 1786,
    at 2203.

             Since your letter indicates that the seal embedded in the floor is not
    an official seal, we do not think it would be desecrated by its inclusion as
    part of the pin.

            In our opinion, therefore, the commissioners     court of Jefferson County
    may create a service pin to award to its employees and may include in the face
    of the pin a replica of a seal found in the floor of the county courthouse. :

                                            SUMMARY

                            The commissioners     court is authorized to expend          -
         7..            county funds to purchase a service pin to be awarded
                        to county employees.     The pin may include a replica
                        of an unofficial county seal.

                                                          /+ry   pub     yourpt




                                                                       General    of Texas
    AP           ED:
                               #-

         ,,kk.     YOR$,    F irst Ags s%
                                      H
    w r
                        ,
    DAVID M. KENDAL ,L, Chairman
    Opinion Committee




                                            p. 1551